Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  October 28, 2013                                                   Robert P. Young, Jr.,
                                                                                Chief Justice

  147381                                                              Michael F. Cavanagh
                                                                      Stephen J. Markman
                                                                          Mary Beth Kelly
  AMERICAN FAMILY HOMES, INC.,                                             Brian K. Zahra
  THOMAS PROSE, and MARIA PROSE,                                   Bridget M. McCormack
           Plaintiffs/                                                   David F. Viviano,
                                                                                     Justices
           Cross-Defendants-Appellants,
  v                                             SC: 147381
                                                COA: 301489
                                                Washtenaw CC: 05-000843-CH
  GLENNBROOK BEACH ASSOCIATION,
          Defendant/
          Cross-Plaintiff-Appellee,
  and
  TOWNSHIP OF DEXTER,
           Defendant-Appellee,
  and
  MICHIGAN STATE TREASURER,
  WASHTENAW COUNTY DRAIN
  COMMISSIONER, WASHTENAW
  COUNTY BOARD OF ROAD
  COMMISSIONERS/CHAIRMAN, SBC
  MICHIGAN, DTE ENERGY COMPANY,
  CONSUMERS ENERGY COMPANY,
  CHARTER COMMUNICATIONS, JOSEPH
  P. KELLY, PATRICIA A. KELLY, THOMAS
  H. NULF, GARY L. SOUTH, DIANNE J.
  SOUTH, LARRY DARWIN LAKE, as Trustee
  for the Larry Darwin Lake Revocable Trust,
  MICHELE A. LAKE, as Trustee for the Michele
  A. Lake Revocable Trust, CHARLES A.
  SKELTON, ROBERT L. VONBERGE,
  ELAINE M. VONBERGE, OTTO K. RIEGGER,
  JOYCE E. RIEGGER, LARRY J. FERGUSON,
  ANDREA E. BOSTIAN-FERGUSON, CHRIS S.
  DONAJKOWSKI, THERESA L.
  DONAJKOWSKI, VINCENT P. STAHL, SR.,
  ELAINE STAHL, VINCENT P. STAHL, JR.,
  LISA STAHL, RONALD H. KRASKA,
  PATRICIA L. KRASKA, RICHARD M.
  FRANKHART, GINA L. FRANKHART, ANN
                                                                                                              2


COURTNEY, as Trustee for the Ann Courtney
Trust, JACOB DARRELL, RICHARD BEN
OWEN, CHARLES F. MORTON, SUSAN F.
MORTON, PAUL LOVETT, ANN M.
LOVETT, MULTILAKE WATER & SEWER
AUTHORITY, JOAN CRIMMINS, and
JERRY VORVA,
            Defendants.

_________________________________________/

      On order of the Court, the application for leave to appeal the May 28, 2013
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the question presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 28, 2013
       t1021
                                                                            Clerk